IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                 January 2018 Term

                                                                    FILED
                                                                March 13, 2018
                                    No. 17-0288                     released at 3:00 p.m.
                                                                EDYTHE NASH GAISER, CLERK

                                                                SUPREME COURT OF APPEALS

                                                                     OF WEST VIRGINIA




                            VERIZON SERVICES CORP.,
                             Petitioner Below, Petitioner,

                                          v.

           BOARD OF REVIEW OF WORKFORCE WEST VIRGINIA;

       JACK CANFIELD, CHAIRMAN, LESLIE R. FACEMEYER, MEMBER,

        AND GINO COLOMBO, MEMBER; RUSSELL L. FRY, EXECUTIVE

             DIRECTOR OF WORKFORCE WEST VIRGINIA; AND

                 JASON E. ALLMAN, ET AL., CLAIMANTS,

                      Respondents Below, Respondents.




                  Appeal from the Circuit Court of Kanawha County

                         Honorable Tod J. Kaufman, Judge

                            Civil Action No. 16-AA-96 


                REVERSED AND REMANDED WITH DIRECTIONS



                             Submitted: January 23, 2018
                               Filed: March 13, 2018


Mark H. Dellinger, Esq.                        Vincent Trivelli, Esq.
Jessie F. Reckart, Esq.                        The Law Office of Vincent Trivelli, PLLC
Bowles Rice LLP                                Morgantown, West Virginia
Charleston, West Virginia                      Attorney for Respondent Claimants
Attorneys for Petitioner
JUSTICE LOUGHRY delivered the Opinion of the Court. 

JUSTICE WALKER, deeming herself disqualified, did not participate in the decision in this

case. 

JUDGE JOSEPH K. REEDER, sitting by temporary assignment. 

                              SYLLABUS BY THE COURT




              1.     “The findings of fact of the Board of Review of [WorkForce West

Virginia] are entitled to substantial deference unless a reviewing court believes the findings

are clearly wrong. If the question on review is one purely of law, no deference is given and

the standard of judicial review by the court is de novo.” Syl. Pt. 3, Adkins v. Gatson, 192

W.Va. 561, 453 S.E.2d 395 (1994).



              2.     “The term ‘stoppage of work’, within the meaning of the unemployment

compensation statutes of this state, refers to the employer’s operations rather than to a mere

cessation of employment by claimants of benefits under the provisions of such statutes; and,

in order that employees may be disqualified from receiving unemployment compensation

benefits because of ‘a stoppage of work’ resulting from a labor dispute, it must appear that

there has resulted a substantial curtailment of the employer’s normal operations.” Syl. Pt.

2, Cumberland & Allegheny Gas Co. v. Hatcher, 147 W.Va. 630, 130 S.E.2d 115 (1963),

overruled on other grounds by Lee-Norse Co. v. Rutledge, 170 W.Va. 162, 291 S.E.2d 477

(1982).




                                              i
              3.     “Where the language of a statute is clear and without ambiguity the plain

meaning is to be accepted without resorting to the rules of interpretation.” Syl. Pt. 2, State

v. Elder, 152 W.Va. 571, 165 S.E.2d 108 (1968).



              4.     “A cardinal rule of statutory construction is that significance and effect

must, if possible, be given to every section, clause, word or part of the statute.” Syl. Pt. 3,

Meadows v. Wal-Mart Stores, Inc., 207 W.Va. 203, 530 S.E.2d 676 (1999).



              5.     “Each word of a statute should be given some effect and a statute must

be construed in accordance with the import of its language. Undefined words and terms used

in a legislative enactment will be given their common, ordinary and accepted meaning.” Syl.

Pt. 6, in part, State ex rel. Cohen v. Manchin, 175 W.Va. 525, 336 S.E.2d 171 (1984).



              6.     The phrase “factory, establishment or other premises at which he or she

was last employed” in West Virginia Code § 21A-6-3(4) (2012) means the distinct

geographical location where the claimant was last employed prior to the labor dispute.




                                              ii
LOUGHRY, Justice:



                 The petitioner, Verizon Services Corp. (“Verizon”), appeals the February 22,

2017, final order of the Circuit Court of Kanawha County affirming a decision of the

respondent, the Board of Review of Workforce West Virginia (“Board”), that granted

twenty-five Verizon employees, respondents herein (“the claimants”1), unemployment

compensation benefits for a period of time during which they were on strike. In this appeal,

Verizon argues that the lower tribunals erred by not finding that a “stoppage of work”

occurred at its Clarksburg facility during the strike which disqualified the claimants for

unemployment compensation benefits pursuant to West Virginia Code § 21A-6-3(4) (2012).2

Alternatively, Verizon argues that the lower tribunals erred by not making individualized

determinations regarding whether each claimant was disqualified for unemployment

compensation benefits under West Virginia Code §§ 21A-6-3(1) and 21A-6-3(3).3


       1
           The claimants have only been identified as “Jason E. Allman and others.”
       2
        We apply the version of the statute in effect at the time of the strike, the relevant
language of which is set forth in section III, infra. In 2017, the Legislature amended West
Virginia Code § 21A-6-3(4) to disqualify an individual from receiving unemployment
compensation benefits for any week “in which he or she did not work as a result of . . . [a]
strike or other bona fide labor dispute which caused him or her to leave or lose his or her
employment.” The amendment became effective on July 2, 2017.
       3
        Under West Virginia Code § 21A-6-3(1) (2012), an individual is disqualified for
unemployment compensation benefits “[f]or the week in which he or she left his or her most
recent work voluntarily without good cause involving fault on the part of the employer[.]”
West Virginia Code § 21A-6-3(3) (2012) disqualifies an individual for unemployment
compensation benefits “[f]or the week in which he or she failed without good cause to apply

                                               1

              Having considered the parties’ briefs and arguments, the submitted appendix

record, and the applicable authorities, we find that the claimants were disqualified for

unemployment compensation benefits under West Virginia Code § 21A-6-3(4). Accordingly,

we reverse the circuit court’s order and remand this case for entry of an order denying the

claimants’ applications for unemployment compensation benefits.



                         I. Factual and Procedural Background

              Verizon operates a call center in Clarksburg, West Virginia, through which it

provides sales and services to customers of Verizon Communications, Inc. (“VCI”) who live

in other states.4 In the spring of 2016, Verizon experienced a nationwide strike of its union

employees. During the strike, the Clarksburg facility was closed.5 The calls that would have

normally been answered by the Clarksburg call center were automatically rerouted to Verizon



for available, suitable work, accept suitable work when offered, or return to his or her
customary self-employment when directed to do so by the commissioner[.]” These
subsections of West Virginia Code § 21A-6-3 were not altered by the 2017 amendment
except for a stylistic change to the second paragraph of subsection (1). See W.Va. Code §
21A-6-3 (2017).
       4
      According to Verizon, VCI sold its West Virginia landline operations to Frontier
Communications several years ago and, therefore, does not have any West Virginia
customers.
       5
        At the time of the strike, thirty people were employed at the Clarksburg facility, three
of whom were managers. Two employees, who were union members, were on short-term
disability during the relevant time period and, therefore, did not seek unemployment
compensation benefits. The other twenty-five employees participated in the strike and are the
claimants in this case.

                                               2

call centers in other states. The claimants performed no work and did not receive any wages

during the strike, which lasted from April 13, 2016, to May 21, 2016. They sought

unemployment compensation benefits for this time period by filing applications with the

Board.



              Verizon opposed the claimants’ applications for unemployment compensation

benefits. The matter was assigned to a labor dispute tribunal of the Board. Following an

evidentiary hearing, the labor dispute tribunal ruled that the claimants were not disqualified

from receiving unemployment compensation benefits. After the decision was affirmed by

the Board, Verizon appealed the ruling to the circuit court. By order entered February 22,

2017, the circuit court affirmed the Board’s decision. This appeal followed.



                                  II. Standard of Review

              Our standard of review is set forth in syllabus point three of Adkins v. Gatson,

192 W.Va. 561, 453 S.E.2d 395 (1994), as follows:

                      The findings of fact of the Board of Review of
              [WorkForce West Virginia] are entitled to substantial deference
              unless a reviewing court believes the findings are clearly wrong.
              If the question on review is one purely of law, no deference is
              given and the standard of judicial review by the court is de novo.

In considering the issue presented, we are also mindful of the fact that “the burden of

persuasion is upon the former employer to demonstrate by the preponderance of the evidence


                                              3

that the claimant’s conduct falls within a disqualifying provision of the unemployment

compensation statute.” Peery v. Rutledge, 177 W.Va. 548, 552, 355 S.E.2d 41, 45 (1987).

Guided by these precepts, we consider the parties’ arguments.



                                       III. Discussion

              Whether the claimants were entitled to collect unemployment compensation

benefits while on strike in 2016 is governed by West Virginia Code § 21A-6-3 (2012).6 With

regard to a strike or labor dispute, the statute provided, in pertinent part:

                     Upon the determination of the facts by the commissioner,
              an individual is disqualified for benefits:
                     ....
                     (4) For a week in which his or her total or partial
              unemployment is due to a stoppage of work which exists
              because of a labor dispute at the factory, establishment or other
              premises at which he or she was last employed[.]

W.Va. Code § 21A-6-3(4). It was established long ago that the phrase “stoppage of work”

in this context refers to the employer’s operations rather than the employees’ conduct. As

this Court held in syllabus point two of Cumberland & Allegheny Gas Co. v. Hatcher, 147

W.Va. 630, 130 S.E.2d 115(1963), overruled on other grounds by Lee-Norse Co. v. Rutledge,

170 W.Va. 162, 291 S.E.2d 477 (1982):

                    The term “stoppage of work”, within the meaning of the
              unemployment compensation statutes of this state, refers to the
              employer’s operations rather than to a mere cessation of


       6
        See supra, note 2.

                                               4

              employment by claimants of benefits under the provisions of
              such statutes; and, in order that employees may be disqualified
              from receiving unemployment compensation benefits because
              of “a stoppage of work” resulting from a labor dispute, it must
              appear that there has resulted a substantial curtailment of the
              employer’s normal operations.

Explaining further, this Court stated:

              It is not required that there be a complete cessation of all
              activities of the employer to constitute a “stoppage of work.”
              The general rule is that the term “stoppage of work” as used in
              statutes of this nature is held to refer to the employer’s plant
              operations rather than to the employees’ labor, and to mean a
              substantial curtailment of work or operations in the employing
              establishment rather than a mere cessation of work by the
              claimants. 81 C.J.S. Social Security and Public Welfare § 190,
              page 283. “It is generally agreed that a stoppage of work
              commences at the place of employment when a definite or
              substantial curtailment of operations occurs * * * . The stoppage
              need not be complete and it will suffice if there has been a
              substantial curtailment of operations.” 28 A.L.R.2d 322, Anno.

Hatcher, 147 W.Va. at 638, 130 S.E.2d at 120. Finally, this Court recognized in Hatcher that

“[a] determination of the existence or nonexistence of a stoppage of work in a case of this

nature must necessarily depend upon the facts of each case.” Id. at 639, 130 S.E.2d at 121.



              In the case sub judice, it is undisputed that the Clarksburg facility closed and

ceased to operate during the strike. At the evidentiary hearing below, Tammy Mason,

Verizon’s Customer Service Supervisor, responded to questions from Verizon’s attorney as

follows:



                                              5

              Q: After the employees at the Clarksburg CSSC establishment
              went on strike, did Verizon keep that center open during the
              strike?
              A: No.
              Q: Was that establishment closed during the entire time of the
              strike?
              A: Yes.
              Q: Were any customer calls handled at that location during the
              strike?
              A: No.
              Q: Were any products sold at that location during the strike?
              A: No.

                                          ****

              Q: Were any services provided to customers at the [Clarksburg]
              facility during the strike?
              A: No
              Q: Were any type of services conducted at that call center during
              the strike?
              A: No.
              Q: Was any business whatsoever conducted at the Clarksburg
              CSSC Call Center during the strike?
              A: No.
              Q: Would it be fair to say that all activities at the Clarksburg
              CSSC Call Center ceased completely during the strike?
              A: Yes.


              Other evidence submitted at the evidentiary hearing showed that the calls that

would have been answered by the Clarksburg facility were automatically transferred to

Verizon call centers outside of West Virginia that remained open.7 In addition, the evidence

indicated that prior to the strike, Verizon generally answered 94% of the calls received within


       7
       At the evidentiary hearing, Angela Gutierrez, Verizon’s Associate Director under
Work Force Planning and Analysis, testified that, nationwide, 39,000 Verizon employees
went on strike. Verizon kept open fifteen of its call centers by utilizing emergency stoppage
employees.

                                              6

sixty seconds, and that during strike, it answered 87% of the calls within the same time limit

although the call volume was less during this time period.8 Nonetheless, because Verizon

utilized managers and contract workers during the strike to perform the work of its union

employees at locations in other states, customers only had to wait approximately two minutes

longer for service from a call center facility during the strike. Upon consideration of this

evidence, the Board concluded that there had not been a substantial curtailment in Verizon’s

operations during the strike because the calls that were normally handled by the Clarksburg

facility were rerouted to call centers in other states and handled in a manner akin to normal

operations. Based upon “the volume of calls offered and handled per day during the strike,

as compared to the volume of calls offered and handled per day before the strike, and the

other productive and service statistics” submitted at the evidentiary hearing, the Board

determined that “there was not a stoppage of work at [Verizon] call centers during the

strike.” Specifically, the Board “concluded that there was not a stoppage of work at the

[Verizon] call centers during the labor dispute, from a national or collective perspective.”

Upholding the Board’s decision on appeal, the circuit court stated, “it is clear that services

were rendered and that such a limited reduction does not constitute a substantial curtailment.”




       8
        Ms. Gutierrez testified, “We handled 2/3 less volume at 7 percent less efficiencies
[sic] due to the fact that we had less head count required to handle the calls.”

                                              7

              In this appeal, Verizon argues that the lower tribunals erred by considering

whether its nationwide operations were substantially curtailed during the strike rather than

focusing on what occurred at its Clarksburg facility. By looking at the operations at call

centers outside of West Virginia during the strike, Verizon contends that the lower tribunals

failed to apply the plain language of the statute that requires a determination of whether a

work stoppage existed “because of a labor dispute at the factory, establishment or other

premises at which [the claimant] was last employed.” W.Va. Code § 21A-6-3(4) (emphasis

added). Specifically, Verizon maintains that the phrase “factory, establishment or other

premise at which [the claimant] was last employed” as set forth in the statute refers to the

claimant’s individual site of employment not the employer’s entire operation and, therefore,

the lower tribunals misapplied the substantial curtailment standard set forth in Hatcher. In

contrast, the claimants assert that because the evidence showed that management and contract

employees undertook their work during the strike and because Verizon failed to produce any

evidence of lost revenue, Verizon failed to prove a subtantial curtailment of its operations.



              This Court has observed that “[u]nemployment compensation statutes, being

remedial in nature, should be liberally construed to achieve the benign purposes intended to

the full extent thereof.” Syl. Pt. 6, Davis v. Hix, 140 W.Va. 398, 84 S.E.2d 404 (1954). We

have made clear, however, that “[t]his ‘liberality’ rule is not to be utilized when its

application would require us to ignore the plain language of the statute.” Adkins, 192 W.Va.


                                             8

at 565, 453 S.E.2d at 399; see also Davenport v. Gatson, 192 W.Va. 117, 119, 451 S.E.2d

57, 59 (1994) (“While we recognized that unemployment compensation statutes should be

liberally construed in favor of the claimant . . . we are not at liberty to ignore the plain

language of a statute.” (citation and footnote omitted)).9 Indeed, our rules of statutory

construction require that “[w]here the language of a statute is clear and without ambiguity

the plain meaning is to be accepted without resorting to the rules of interpretation.” Syl. Pt.

2, State v. Elder, 152 W.Va. 571, 165 S.E.2d 108 (1968). Therefore, “[c]ourts should favor

the plain and obvious meaning of a statute as opposed to a narrow or strained construction.”

T. Weston, Inc. v. Mineral Cnty., 219 W.Va. 564, 568, 638 S.E.2d 167, 171 (2006).



              Courts must also read and consider a legislative enactment in its entirety

because “the Legislature is presumed to intend that every word used in a statute has a specific

purpose and meaning.” State ex rel. Johnson v. Robinson, 162 W.Va. 579, 582, 251 S.E.2d


       9
        We have also indicated:

                       [I]t is . . . important for the Court to protect the
              unemployment compensation fund against claims by those not
              entitled to the benefits of the Act. . . . we believe that the basic
              policy and purpose of the Act is advanced both when benefits
              are denied to those for whom the Act is not intended to benefit,
              as well as when benefits are awarded in proper cases.
              Additionally, we believe that the Act was clearly designed to
              serve not only the interest of qualifying unemployed persons,
              but also the general public.

Childress v. Muzzle, 222 W.Va. 129, 133, 663 S.E.2d 583, 587 (2008) (footnote omitted).

                                               9

505, 508 (1979). In other words, “[a] cardinal rule of statutory construction is that

significance and effect must, if possible, be given to every section, clause, word or part of

the statute.” Syl. Pt. 3, Meadows v. Wal-Mart Stores, Inc., 207 W.Va. 203, 530 S.E.2d 676

(1999). To that end, “[e]ach word of a statute should be given some effect and a statute

must be construed in accordance with the import of its language. Undefined words and terms

used in a legislative enactment will be given their common, ordinary and accepted meaning.”

Syl. Pt. 6, in part, State ex rel. Cohen v. Manchin, 175 W.Va. 525, 336 S.E.2d 171 (1984).



              In accordance with our rules of statutory construction, the phrase “factory,

establishment or other premises at which [the claimants were] last employed” in West

Virginia Code § 21A-6-3(4) must be afforded its common, ordinary, and accepted meaning

and be given effect. Although our focus in prior unemployment compensation cases has not

been on this phrase, the physical location at which the claimant was employed prior to the

strike at issue has been pivotal to the “stoppage of work” determination. For instance, in

Homer Laughlin China Co. v. Hix, 128 W.Va. 613, 37 S.E.2d 649 (1946), this Court

considered whether an employee was entitled to unemployment compensation benefits for

a period of unemployment following the employee’s rejection of an offer made by the

employer to striking employees to return to their regular work. At the outset of that case, this

Court observed that the employee had voluntarily ceased to work for the employer “because

of a strike . . . which resulted in a stoppage of work at the factory of the company” where he


                                              10

was employed. Id. at 615, 37 S.E.2d at 651. Subsequently, in Hatcher, this Court expressly

defined “stoppage of work” as a “substantial curtailment of work or operations in the

employing establishment . . . . [and] commenc[ing] at the place of employment.” Id. at 638,

130 S.Ed.2d at 120 (emphasis added and citations omitted).



              More recently, in Verizon Services Corp. v. Board of Review of WorkForce

West Virginia, No. 12-1106, 2013 WL 5967047 (W.Va. Nov. 8, 2013) (memorandum

decision), a case that concerned a 2012 strike at this same Verizon location, our sole focus

was on the operations at the Clarksburg facility during the labor dispute. In that case, this

Court affirmed the lower tribunals’ award of unemployment compensation benefits because

“Verizon continued to operate the [Clarksburg] facility [during the labor dispute] with

replacement workers answering and handling customers calls.” Id. at *3. Verizon’s

nationwide operations during the 2012 strike were not considered and, in fact, we indicated

that the rerouting of calls to facilities outside of West Virginia would have supported

Verizon’s contention that there had been a substantial curtailment of its operations at the

Clarksburg facility but “protocols on entering data had not been followed during the strike”

and “the record was unclear as to how many calls were re-routed to other call centers.” Id.



              Verizon points out that other jurisdictions that have considered the meaning

of “factory, establishment and other premises” in the context of their unemployment


                                             11

compensation laws have also concluded that these words refer to distinct employment

locations rather than an employer’s facilities as a whole. As one court explained,

                     [t]he word “establishment,” has a clear and natural
              meaning as a distinct place of business. In other words,
              “establishment” as used in this [unemployment compensation]
              act connotes a place of employment. The fact that, as here, an
              employer conducts a highly integrated business composed of
              individual units spread over many states with the operation of
              each unit interdependent on the operation of other units does not
              constitute such business as an “establishment” within the
              meaning of this act.

                     To hold as urged by the appellant would render
              superfluous the use by the General Assembly of the words,
              “factory and other premises,” in conjunction wi[t]h
              “establishment,” since the word “establishment” itself would
              include factories and other premises.

Abnie v. Ford Motor Co., 194 N.E.2d 136, 138 (Ohio 1963).


              The Court of Appeals of Maryland reached the same conclusion in Giant Food,

Inc. v. Dept. of Labor, 738 A.2d 856 (Md. 1999). In that case, the employer, who operated

a grocery store chain, argued that its distribution and warehouse employees were not entitled

to unemployment compensation benefits during a work stoppage caused by a month-long

strike. The lower tribunals awarded the striking workers unemployment benefits because the

grocery chain was able to remain open during the labor dispute as the employer had

overstocked the stores in anticipation of the strike and used other wholesalers and suppliers

to ships goods directly to its retail locations.     Reversing the decision that awarded

unemployment compensation benefits, the Maryland court held that “the term ‘stoppage of

                                             12

work’ refers to the substantial curtailment of work at each individual facility, premises, or

individual department within such facility.” Id. at 870. The court explained:

              Since its passage, our understanding of the operation of the
              labor disqualification provision has been that, in order for
              claimants to be disqualified from receiving benefits, there must
              be both a labor dispute and a work stoppage at the individual
              place, site, factory, workshop, establishment, or premises where
              they worked.

Id. at 865. Accordingly, the court concluded that “[b]ecause operations ceased at the various

premises in which the employees worked in this case, there was a ‘stoppage of work’ at each

of these locations cause by the labor dispute in question.” Id. at 870; see also Ahnne v. Dept.

of Labor and Indus. Relations, 489 P.2d 1397, 1401 (Haw. 1971) (stating that “[t]he word

‘establishment’ should be given its natural meaning . . . refer[ring to a building or group of

proximate buildings, but, generally speaking . . . not refer[ring] to locations many miles

apart”); Ford Motor Co. v. Unemployment Comp. Comm’n of Va., 63 S.E.2d 28, 33 (Va.

1951) (finding “[t]he word ‘establishment,’ coupled as it is in the Virginia Act with the

words ‘factory’ and ‘other premises’ means . . . the place of business where the worker was

employed . . . each characterizes and designates the kind of place at which the employees

work and not the manner of its operations”); Ford Motor Co. v. N.J. Dept. of Labor and

Indus., 76 A.2d 256, 260 (N.J. 1950) (explaining “the statutory sense of the term

‘establishment’ is not embracive of the whole of Ford’s far-flung enterprise as a single

industrial unit” and its “normal usage in business and government” is “reference to a distinct

physical place of business”).

                                              13

              The claimants contend that the cases Verizon relies upon are factually

distinguishable because they mostly concern the auto industry and that Mountain States Tel.

and Tel. Co. v. Sakrison, 225 P.2d 707 (Ariz. 1950), which this Court looked to for guidance

in Hatcher, supports their position that the term “establishment” encompasses all of the

employer’s operations. In Hatcher, we found Mountain States to be instructive concerning

the factors to be considered “in measuring the degree of curtailment of the employer’s

operations resulting from the strike.” 147 W.Va. at 642-43, 130 S.E.2d at 123. In that

regard, we recognized that “marked decrease[s]” in revenue, services and employment would

be indicative of a substantial curtailment of the employer’s operations. Id. In this instance,

however, the claimants rely upon Mountain States’ determination that “the company’s

statewide system constituted a ‘single establishment’ for the application of the statute.” Id.

at 711.



              Similar to the case at bar, Mountain States involved a nationwide strike of

affiliated telephone and telegraph companies and required the appellate court to discern the

meaning of the words “establishment and other premises” as set forth in Arizona’s

“Employment Security Act.” 225 P.2d at 709. Noting that other courts had defined

“establishment” as a “place or area of employment,” the Arizona court, nonetheless,

concluded in summary fashion that the Employment Security Commission had not erred

when it “decided that the nature of the company’s business and operation required the


                                             14

conclusion that the statewide system constituted a ‘single establishment’ for the application

of the statute.” 225 P.2d. at 710-11. We do not find Mountain States to be reflective of the

approach taken by most courts regarding the definition of “establishment,” nor is it

supportive of the claimants’ position in this case. Here, the claimants contend that the term

“establishment” encompasses all of Verizon’s operations nationwide. Yet, even Mountain

States limited its definition of “establishment” to the employer’s “statewide system.” Id. As

the Ahnne court noted,

                      [a]n occasional court has given special emphasis to the
              “functional integration” of interrelated plants, and grouped
              separate locations into a single establishment, but that approach
              has been generally rejected. The factor most courts emphasize
              in determining when employees occupy distinct establishments
              is the physical location where the employees work. Employees
              working in a separate geographical situs are classified into a
              separate establishment.

489 P.2d. at 1400 (footnotes omitted). See also Abnie, 194 N.E.2d at 138 (observing that

arguments pertaining to “functional integration are “[a]lmost unanimously . . not well taken”

and most courts define “establishment” as “distinct place of business” or “place of

employment”); Walgreen Co.v. Murphy, 53 N.E.2d 390, 394 (Ill. 1944) (refusing to add “a

test of functional integration” not prescribed by statute).10


       10
         Even where functional integration has been considered to determine whether
multiple plants constitute a single “establishment,” physical proximity has also been deemed
highly relevant. See Hilley v. Gen. Motors Corp., 800 So.2d 167, 173 (Ala. Civ. App. 2000)
(finding strike at Ohio plant and resulting unemployment at functionally-integrated Alabama
plants several states and several hundred miles away “did not occur in the same
‘establishment’”).

                                              15

              Based on all the above, we now hold that the phrase “factory, establishment or

other premises at which he or she was last employed” in West Virginia Code § 21A-6-3(4)

(2012) means the distinct geographical location where the claimant was last employed prior

to the labor dispute.11 Applying our holding to the facts of this case, we find that the lower

tribunals erred by considering Verizon’s nationwide operations to determine whether a “work

stoppage” occurred during the 2016 strike. In light of the undisputed evidence submitted at

the evidentiary hearing, we further find that there was a “substantial curtailment” of

Verizon’s operations at the Clarksburg facility during the 2016 labor dispute. As discussed

above, no employees, union or otherwise, worked at the Clarksburg facility during the labor

dispute, and the facility completely ceased to operate for the entire strike period.

Consequently, no products were sold, no services were rendered, and no revenue was

generated from this Verizon location from April 13, 2016, to May 21, 2016. Therefore, a

“work stoppage” occurred at Verizon’s Clarksburg facility during the 2016 labor dispute

which disqualified the claimants for unemployment compensation benefits under West

Virginia Code § 21A-6-3(4).12




       11
       We recognize that our holding today will have limited application in light of the
2017 amendment to West Virginia Code § 21A-6-3(4).
       12
         Having found the claimants were disqualified for unemployment compensation
benefits under West Virginia Code § 21A-6-3(4), we need not address Verizon’s argument
with respect to other subsections of the statute.

                                             16

                                     IV. Conclusion

             Accordingly, for the reasons set forth above, the final order of the Circuit Court

of Kanawha County entered on February 22, 2017, is reversed, and the case is remanded for

entry of an order denying the claimants’ applications for unemployment compensation

benefits.

                                                   Reversed and remanded with directions.




                                             17